Exhibit 10.1

 

AAR CORP. Fiscal 2016 Short-Term Incentive Plan

 

1.                                      Purpose.

 

The purpose of the AAR CORP. 2016 Short-Term Incentive Plan (“STIP”) is to
provide an incentive for selected senior executives of AAR CORP. (the “Company”)
and its subsidiaries to achieve the Company’s short-term performance goals by
providing them with an annual cash incentive payment based on the financial and
operating success of the Company.

 

2.                                      Definitions.

 

(a)                                 “Board” means the Board of Directors of the
Company.

 

(b)                                 “Bonus” means the annual cash incentive paid
to a Participant under this STIP for a fiscal year of the Company.

 

(c)                                  “Cause” means the Participant’s
unsatisfactory performance or conduct detrimental to the Company and its
subsidiaries, as solely determined by the Company.

 

(d)                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

(e)                                  “Committee” means the Compensation
Committee of the Board, or if the Committee is not comprised of “outside
directors” as defined in Section 162(m) of the Code, then by a subset of the
Committee comprised of at least two “outside directors” (the “Committee”).

 

(f)                                   “Company” means AAR CORP.

 

(g)                                  “Disability” means the inability of the
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months.

 

(h)                                 “Earnings Per Share” means diluted earnings
per share (including earnings from both continued and discontinued operations)
as disclosed by the Company in its periodic reports filed with the Securities
and Exchange Commission, excluding special charges or unusual or infrequent
items incurred during the performance period, and as adjusted for changes in
generally accepted accounting principles.

 

(i)                                     “Participant” means any active executive
of the Company or subsidiary who has been selected by the Committee as eligible
to earn a Bonus under the STIP.

 

(j)                                    “Retirement” means the Participant’s
voluntary termination of his employment, or his termination of employment by the
Company or a subsidiary without Cause, when he has (i) attained age 65 or
(ii) attained age 55 and his age plus the number of his consecutive years of
service with the Company and subsidiaries is at least 75.

 

(k)                                 “Salary” means a Participant’s base annual
salary earned during a fiscal year of the Company while a Participant.

 

--------------------------------------------------------------------------------


 

(l)                                     “STIP” means this AAR CORP. 2016
Short-Term Incentive Plan.

 

(m)                             “Working Capital Turns” means net sales divided
by average working capital, where working capital is defined as net accounts
receivable plus net inventories minus accounts payable, excluding special
charges or unusual or infrequent items incurred during the performance period,
and as adjusted for changes in generally accepted accounting principles.

 

3.                                      Administration.

 

The STIP shall be administered by the Committee.  The Committee has full
authority to select the senior executives eligible to participate in the STIP
and determine when the senior executive’s participation in the STIP will begin
and end.  Subject to the express provisions of the STIP, the Committee shall be
authorized to interpret the STIP and to establish, amend and rescind any
rules and regulations relating to the STIP and to make all other determinations
deemed necessary or advisable for the proper administration of the STIP.  The
determinations of the Committee in the proper administration of the STIP shall
be conclusive and binding.

 

4.                                      Eligibility and Participation.

 

Participation in the STIP is limited to those senior executives of the Company
or a subsidiary who the Committee designates as Participants.  When the
Committee selects an executive to become a Participant under the STIP, it shall
designate the date as of which the executive’s participation shall begin.

 

5.                                      Annual Bonus Awards.

 

(a)                                 Determination of Participants, Performance
Goals and Target Bonus Amounts. On or before August 29, 2015, the Committee
shall (i) determine the Participants for such fiscal year, (ii) establish
threshold, target and maximum Earnings Per Share and Working Capital Turns
performance goals for such fiscal year, and (iii) approve the target Bonus
payment for each Participant expressed as a percentage of the Participant’s
Salary.

 

(b)                                 Bonus Payment.  As soon as reasonably
practicable after the end of the fiscal year ending May 31, 2016, the Committee
shall determine the extent to which each of the Earnings Per Share and Working
Capital Turns targets were attained for such fiscal year.  The Bonus payable to
each Participant will be equal to the sum of (i) 80% of the Participant’s target
Bonus multiplied by the applicable Earnings Per Share Multiplier Percentage and
(ii) 20% of the Participant’s target Bonus multiplied by the Working Capital
Turns Multiplier Percentage (except for such lower amounts as otherwise
determined by the Committee):

 

Earnings Per Share (80%)

 

Working Capital Turns (20%)

 

Performance
Achievement Level

 

Multiplier
Percentage

 

Performance
Achievement Level

 

Multiplier
Percentage

 

Threshold

 

50

%

Threshold

 

50

%

Target

 

100

%

Target

 

100

%

Maximum

 

250

%

Maximum

 

250

%

 

For achievement of Earnings Per Share and Working Capital Turns targets between
established performance achievement levels, the Multiplier Percentage will be
interpolated on a straight-line basis.

 

2

--------------------------------------------------------------------------------


 

6.                                      STIP Limitations.

 

Notwithstanding Section 5, (a) the Committee retains full discretion to
determine whether any Bonus will be payable for the fiscal year ending May 31,
2016, regardless of performance results and (b) no Bonus shall be paid under the
STIP for a fiscal year to a Participant whose employment with the Company and
all subsidiaries terminates during such fiscal year unless the termination is
due to death, Disability or Retirement, or as otherwise approved by the
Committee.  If the Participant terminates during the fiscal year due to death,
Disability or Retirement, the Participant shall be entitled to a pro rata
portion of the Bonus the Participant would have earned under the STIP had the
Participant remained employed through the end of the fiscal year.  Such Bonus
will be paid at the same time Bonuses are paid to active Participants.

 

Notwithstanding Section 5, no Bonus will be payable for the fiscal year ending
May 31, 2016 if net income (as determined in accordance with generally accepted
accounting principles) for such fiscal year is not positive.

 

7.                                      Payment of Bonuses.

 

A Participant’s Bonus for the fiscal year ending May 31, 2016 shall be paid in
cash to the Participant, or to the Participant’s beneficiary (or beneficiaries)
in the event of the Participant’s death, within three months after the end of
such fiscal year, unless the Participant has previously elected to have all or a
portion of the Bonus deferred in accordance with the AAR CORP. Supplemental Key
Executive Retirement Plan.  The Company shall deduct all taxes required by law
to be withheld from all Bonus payments.

 

8.                                      No Assignment.

 

Except in the event of a Participant’s death, the rights and interests of a
Participant under the STIP shall not be assigned, encumbered or transferred.

 

9.                                      Termination of Participation.

 

The Committee reserves the right to cancel a Participant’s participation in the
STIP at any time.

 

10.                               Employment Rights.

 

Nothing contained in the STIP shall be construed as conferring a right upon any
employee to continue in the employment of the Company or any subsidiary.

 

11.                               Amendment/Termination.

 

The Board may either amend or terminate the STIP at any time, without the
consent of the Participants and without the approval of the stockholders of the
Company; provided, that such modification or elimination shall not affect the
obligation of the Company to pay any Bonus after it has been earned under the
STIP.

 

3

--------------------------------------------------------------------------------